REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-6, 7-14 are allowed.
Claims 1, 7, and 11 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose delivering, by the master controller, the  universally unique identifier of the third access point as received to the second access point, such that the second access point is able to scan again after receipt of the universally unique identifier of the third access point, reselecting a next desired connection point according to a determining condition of the device list thereof after the second access point scans again;  reselecting to connect to the third access point in response to the second access point finding that the connection distance with the third access point is closer than with the master controller, and the connection speed with the third access point is faster than with the master controller.
It is noted that the closest prior art, John Chueh et al. (US 20170086124, Mar. 23, 2017) shows the master controller can instruct commands for disconnection or connection to the at least one slave controller according to the uplink signal strength with the working station (STA) and a regional state transmitted from the at least one slave controller, the slave controller can thus automatically disconnect or connect the at least one working station (STA).
It is noted that the other closest prior art, Noxon et al. (US 20180201474, Jul. 19, 2018) shows the mobile device scans for the BLE signal, within a predetermined range 
However, John Chueh et al.  and Noxon et al.  fails to disclose or render obvious the above underlined limitations as claimed. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/